Citation Nr: 9923348	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-31 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than February 16, 
1993 for an award of nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to May 1967 
and June 1967 to November 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision of the North 
Little Rock, Arkansas, Department of Veterans (VA), Regional 
Office (RO), which established entitlement to nonservice-
connected disability pension benefits, on a new and material 
basis, effective February 16, 1993 (noted to be his date of 
claim).  The veteran filed a timely notice of disagreement 
(NOD), and was issued a statement of the case (SOC) in 
September 1997.  The RO received his substantive appeal in 
October 1997.  The veteran thereafter presented testimony at 
a hearing held by the undersigned at the local VARO in May 
1999.  A transcript of that hearing has been associated with 
the record on appeal.


REMAND

Entitlement to nonservice-connected disability pension was 
initially denied by the North Little Rock VARO in a November 
1980 decision.  The veteran was notified of this 
determination and of his procedural and appellate rights by 
VA letter dated November 25, 1980.  However, the veteran did 
not initiate an appeal within one year of this notification, 
and the November 1980 determination became final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (1998).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on a claim reopened after 
final disallowance will be the date of receipt of the claim 
or the dated entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1998).

In the instant case, the veteran contends, in essence, that 
he is entitled to an effective date earlier than February 16, 
1993 insofar as his previous claim, received on August 13, 
1990, had not become final.  For the reasons set forth below, 
the Board concurs with the veteran's contention.  

A review of the record reveals that the veteran attempted to 
reopen a claim for nonservice-connected disability pension 
benefits in November 1988.  In January 1989, the RO denied 
entitlement to the benefit sought as the veteran had not 
submitted any 'additional' evidence in support of his claim.  
The veteran was notified of this determination and of his 
procedural and appellate rights by VA letter dated January 
25, 1989.  However, the veteran did not initiate an appeal 
within one year of this notification, and the January 1989 
determination also became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302 (1998).

On August 13, 1990, the RO received a claim from the veteran 
for nonservice-connected disability pension benefits.  In 
support of his claim, the veteran submitted evidence of a 
recent VA hospitalization for his nonservice-connected 
disabilities.  However, the RO continued the denial of his 
claim by determination letter issued on October 26, 1990.  A 
copy of the veteran's procedural and appellate rights were 
included.

Under the applicable criteria, a NOD is defined as a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not necessary, the NOD must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  A NOD must 
be filed within one year from the date of mailing of notice 
of the result of the original review or determination.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.201, 20.302(a) 
(1998).  Following the October 1990 denial of the veteran's 
claim, the Board observes that he submitted VA Form 21-4138 
(Statement in Support of Claim) on November 16, 1990, as well 
as a second VA Form 21-4138 on October 16, 1991.  The Board 
notes that, contrary to the RO's previous determination, 
these statements each specifically referenced the October 
1990 denial and timely expressed dissatisfaction with the 
continued denial of the veteran's claim for reopen; thereby 
necessitating the issuance of a SOC.  Inasmuch as finality 
has not attached to the October 1991 determination of the RO, 
the proper date of receipt of claim in this case is 
August 13, 1990.

In reaching this conclusion, however, the Board intimates no 
opinion as to whether entitlement to an earlier effective 
date is otherwise in order.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has stated that when the Board addresses in 
its decision a question that has not been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to submit such 
evidence and argument.  If not, it must be considered if the 
claimant has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Consequently, the matter of 
adjudicating entitlement to an earlier effective date, based 
on August 13, 1990 as the date of receipt of claim, must 
first be addressed by the RO.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must re-adjudicate the 
veteran's claim for an effective date 
earlier than February 16, 1993 for an 
award of nonservice-connected pension 
benefits.  The RO's decision must discuss 
the claim with consideration of all the 
evidence submitted on or about August 13, 
1990, the proper date of receipt of claim 
in this case.  Bernard, supra.  

2.  If the determination remains 
unfavorable to the veteran in any way, he 
and his attorney should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  The veteran 
should be afforded the opportunity to 
respond thereto.  A copy of the letter 
notifying the veteran of recertification 
of his appeal to the Board must be 
associated with the claims folder.

The Board reminds the veteran and his attorney that they are 
free to submit additional evidence and argument while this 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); 
and Falzone v. Brown, 8 Vet. App. 398 (1995).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to accord due process of 
law.  No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

